
	

114 HR 3570 IH: STEM Education Opportunity Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3570
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Hanna (for himself and Mr. Israel) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide incentives for education in the areas of
			 science, technology, engineering, and mathematics.
	
	
 1.Short titleThis Act may be cited as the STEM Education Opportunity Act. 2.Deduction for STEM qualified higher education expenses (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 222 the following new section:
				
					222A.STEM qualified higher education expenses
 (a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the STEM higher education expenses paid by the taxpayer during the taxable year.
 (b)STEM higher education expensesFor purposes of this section, the term STEM higher education expense means any expense of a type which is taken into account in determining the cost of attendance (as defined in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll)) at an eligible educational institution with respect to the attendance of an individual—
 (1)at such institution for the academic period for which the deduction under this section is being determined,
 (2)majoring in a course of study at such institution leading to an associate degree or higher in— (A)science, technology, engineering, or mathematics (within the meaning of section 131(g)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015(g)(4)), or
 (B)education with a focus on any area described in subparagraph (A), and (3)who at all times during such period is making satisfactory academic progress (as defined in section 668.34 of title 34, Code of Federal Regulations, or any successor regulation) in the pursuit of such degree.
 (c)Definition and special rulesFor purposes of this section— (1)Eligible educational institutionThe term eligible educational institution has the meaning given the term institution of higher education in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (2)Room and board included for students who are at least half-timeSubsection (a) shall not apply to any costs of an individual for room and board while attending an eligible educational institution, unless such individual is an eligible individual (as defined in section 25A(b)(3)).
 (3)Carryforward of unused deductionIf for any taxable year the deduction allowable under subsection (a) exceeds the taxpayer’s taxable income (determined without regard to this section), the amount of STEM higher education expenses of the taxpayer attributable to such excess shall be treated as STEM higher education expenses paid by the taxpayer in the succeeding taxable year.
 (4)Identification requirementNo deduction shall be allowed under subsection (a) to a taxpayer with respect to STEM higher education expenses of an individual unless the taxpayer includes the name and taxpayer identification number of the individual on the return of tax for the taxable year.
 (5)Certain prepayments allowedIf STEM higher education expenses are paid by the taxpayer during a taxable year for an academic period which begins during the first 3 months following such taxable year, such academic period shall be treated for purposes of this section as beginning during such taxable year.
							(6)Coordination with other education incentives
 (A)Denial of deduction if other credit electedNo deduction shall be allowed under subsection (a) for any taxable year with respect to the STEM higher education expenses with respect to an individual if the taxpayer or any other person elects to have section 25A apply with respect to such individual for such year.
 (B)Coordination with exclusionsThe total amount of STEM higher education expenses shall be reduced by the amount of such expenses taken into account in determining any amount excluded under section 135, 529(c), or 530(d)(2). For purposes of the preceding sentence, the amount taken into account in determining the amount excluded under section 529(c)(1) shall not include that portion of the distribution which represents a return of any contributions to the plan.
 (7)Adjustment for certain scholarshipsRules similar to the rules of 25A(g)(2) shall apply for purposes of this section. (8)DependentsNo deduction shall be allowed under subsection (a) to any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins.
 (9)Nonresident aliensIf the taxpayer is a nonresident alien individual for any portion of the taxable year, this section shall only apply if such individual is treated as a resident alien of the United States for purposes of this chapter by reason of an election under subsection (g) or (h) of section 6013.
 (d)TerminationThis section shall not apply to taxable years beginning more than 10 years after the date of the enactment of the STEM Education Opportunity Act..
 (b)Deduction allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting after paragraph (21) the following new paragraph:
				
 (22)STEM qualified higher education expensesThe deduction allowed by section 222A.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 222 the following new item:
				
					
						Sec. 222A. STEM qualified higher education expenses..
 (d)Effective dateThe amendments made by this section shall apply to payments made in taxable years beginning after the date of the enactment of this Act.
			3.Credits for certain contributions benefitting science, technology, engineering, and mathematics
			 education at the elementary and secondary school level
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section:
				
					45S.Contributions benefitting science, technology, engineering, and mathematics education at the
			 elementary and secondary school level
 (a)In generalFor purposes of section 38, the elementary and secondary school STEM contributions credit determined under this section for the taxable year is an amount equal to the qualified STEM contributions made by the taxpayer during the taxable year to one or more elementary or secondary schools.
						(b)Maximum credit
 (1)Per taxpayerThe amount of qualified STEM contributions made to any school which may be taken into account under this section by the taxpayer for the taxable year shall not exceed the portion of the limitation under paragraph (2) which is allocated by such school to the taxpayer for such year.
 (2)Per schoolThe amount of qualified STEM contributions made to any school which may be allocated under this section by the school to all taxpayers for all taxable years shall not exceed $100,000.
 (c)Qualified STEM contributionsFor purposes of this section— (1)In generalThe term qualified STEM contributions means—
 (A)STEM property contributions, (B)STEM service contributions, and
 (C)STEM student and educator training contributions. (2)STEM property contributions (A)In generalThe term STEM property contribution means the amount which would (but for subsection (d)) be allowed as a deduction under section 170 for a charitable contribution of STEM property if—
 (i)the donee is an elementary or secondary school, (ii)substantially all of the use of the property by the donee is within the United States for STEM education in any of the grades K–12 for use during the school day or in after-school programs,
 (iii)the original use of the property begins with the donee, (iv)the property will fit productively into the donee’s education plan,
 (v)the property is not transferred by the donee in exchange for money, other property, or services, except for shipping, installation and transfer costs, and
 (vi)the donee’s use and disposition of the property will be in accordance with the provisions of clauses (ii) through (v).
 (B)STEM propertyThe term STEM property means— (i)computer equipment and software,
 (ii)microscopes, (iii)lab equipment, including glassware, digital scales, and temperature measuring devices,
 (iv)property used to maintain, renovate, or improve laboratory facilities, (v)STEM education curricula, and
 (vi)whiteboards, smartboards, cameras, and other relevant STEM education materials. (3)STEM service contributions (A)In generalThe term STEM service contributions means the amount paid or incurred during the taxable year to provide STEM services in the United States for the exclusive benefit of students at an elementary or secondary school but only if no charge is imposed for providing such services.
 (B)STEM servicesThe term STEM services means— (i)providing students the opportunity to engage in hands-on technical equipment training in a STEM education field, and
 (ii)bringing experts in a STEM education field into the classroom or after school programs for demonstrations, talks, or mentoring exercises.
									(4)STEM student and educator training contributions
 (A)In generalThe term STEM student and educator training contributions means the amount paid or incurred during the taxable year to provide STEM student and educator training services in the United States for the exclusive benefit of students at an elementary or secondary school but only if no charge is imposed for providing such services.
 (B)STEM student and educator training servicesThe term STEM student and educator training services means— (i)on-site technical equipment training in a STEM education field,
 (ii)field trips to research or related facilities in a STEM education field, (iii)student internships or long term on-site training in a STEM education field, and
 (iv)educator training exercises in a STEM education field. (5)STEM educationThe term STEM education means education in the biological sciences, mathematics, earth and physical sciences, computer and information science, engineering, geosciences, and social and behavioral sciences.
							(6)Elementary or secondary school
 (A)In generalThe term elementary or secondary school means any school which provides elementary education or secondary education (kindergarten through grade 12), as determined under State law.
 (B)Groupings of schoolsSuch term includes consortia or other groupings of such schools if all such schools in the consortia or grouping are located within the same State.
 (d)Denial of double benefitNo deduction shall be allowed under this chapter for any amount allowed as a credit under this section..
			(b)Conforming amendments
 (1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36), and inserting , plus, and by adding at the end the following new paragraph:  (37)the elementary and secondary school STEM contributions credit determined under section 45S..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45S. Contributions benefitting science, technology, engineering, and mathematics education at
			 the elementary and secondary school level..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 4.GAO StudyNot later than 5 years after the date of the enactment of this Act, the Government Accountability Office, in consultation with the Secretary of the Treasury, shall submit to Congress a report detailing—
 (1)the efficacy of the STEM Education Opportunity Act in increasing higher education enrollment in the fields of math, science, engineering, and technology, and
 (2)any effect such Act has had on the price of higher education tuition in such fields.  